
	
		I
		112th CONGRESS
		2d Session
		H. R. 5268
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Pascrell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on mixtures of fatty
		  acids, C12-21 and C18-unsatd., 2,2,6,6-tetramethyl-4-piperidol esters and
		  polyethylene or polypropylene or 3,5-di-tert-butyl-4-hydroxybenzoic acid,
		  hexadecyl ester.
	
	
		1.Mixtures of fatty acids,
			 C12-21 and C18-unsatd., 2,2,6,6-tetramethyl-4-piperidol esters and polyethylene
			 or polypropylene or 3,5-di-tert-butyl-4-hydroxybenzoic acid, hexadecyl
			 ester
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures of Fatty Acids, C12-21 and C18-unsatd.,
						2,2,6,6-tetramethyl-4-piperidol esters (CAS No. 167078–06–0) and polyethylene
						(CAS No. 9002–88–4) or polypropylene (CAS No. 9003–07–0) or
						3,5-di-tert-butyl-4-hydroxybenzoic acid, hexadecyl ester (CAS No. 67845–93–6)
						(provided for in subheading 3812.30.60 or 3812.30.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
